Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 29, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142458                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SUZANNE VERBRUGGHE, Personal                                                                            Brian K. Zahra,
  Representative of the Estate of GEORGE                                                                             Justices
  VERBRUGGHE,
               Plaintiff-Appellant,
  v                                                                SC: 142458
                                                                   COA: 287888
                                                                   Macomb CC: 2004-002665-NH
  SELECT SPECIALTY HOSPITAL-MACOMB
  COUNTY, INC.,
            Defendant-Appellee,
  and
  MARIUS LAURINAITIS, M.D.,
             Defendant.
  ________________________________________/

        On order of the Court, the application for leave to appeal the December 9, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 29, 2011                       _________________________________________
           d0622                                                              Clerk